DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-20 are allowed. Claims 5, 6, and 15 were cancelled. The following is an examiner's statement of reasons for allowance:
 
2. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the conductive substrate comprising, 
a first region disposed in a vicinity of the magnetic detection element and configured to generate a first magnetic field from a first eddy current generated by an application of a measurement target magnetic field, and 
a second region disposed away from the first region and configured to generate a second magnetic field having an intensity that cancels the first magnetic field from a second eddy current generated by an application of the measurement target magnetic field.

3.	Claims 2-19 are allowed due to the fact that they further limit and depend on claim 1.

4. 	Regarding claim 20, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
generating a first magnetic field by a first eddy current generated when a measurement target magnetic field is applied in the first region; and
generating a second magnetic field having an intensity that cancels the first magnetic field by a second eddy current generated in an application of the measurement target magnetic field in the second region.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Taylor (Pub. No.: US 2007/0279053) teaches a magnetic sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use), comprising:
a semiconductor device (Figs. 13 and 1B, see the sensor die 14. Also see [0101] and [0031]);
a magnetic detection element (Fig. 13 and 1B, see the Hall effect element 14a. Also see [0106] and [0033]) disposed on a surface of the semiconductor device (Fig. 1B, see the sensor die 14. Also see [0101] and [0033]); and
a conductive substrate (Fig. 13, see the unnamed-unnumbered substrate supporting underneath sensor die 14. Also see [0106] and [0033]) supporting the semiconductor device (Figs. 13 and 1B, see the sensor die 14. Also see [0101] and [0031]). 
b)	Taylor (Pub. No.: US 2009/0058412) teaches the “An integrated current sensor includes a current conductor, a magnetic field transducer, and an electromagnetic shield. The magnetic field transducer includes a sensor die. The electromagnetic shield is disposed proximate to the sensor die. The electromagnetic shield has at least one feature selected to reduce an eddy current in the electromagnetic shield” (Abstract).
c)	OKUYAMA (Pub. No.: US 2017/0370969) teaches “A current sensor includes, a bus bar through which a current flows, a magnetic detection element detecting a magnetic field intensity generated by the current, first and second shielding plates arranged so as to sandwich the bus bar between the first and second shielding plates, a first conductive plate made of a conductive nonmagnetic material, arranged between the bus bar and the first shielding plate, and a second conductive plate made of the conductive nonmagnetic material, arranged between the bus bar and the second shielding plate, wherein the magnetic detection element is arranged at a first conductive plate-side” (Abstract).

6.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867